Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is made effective as
of November 6, 2012, by and among Mad Catz, Inc., a Delaware corporation (“Mad
Catz”), Mad Catz Interactive, Inc., a corporation organized under the laws of
Canada (“Parent”), and Darren Richardson (“Executive”). Mad Catz and Parent are
referred to herein collectively as the “Company.”

WHEREAS, Mad Catz and Executive are parties to that certain Employment Agreement
dated as of May 18, 2000, as amended by that certain Amendment to Employment
Agreement dated as of April 1, 2004 between Parent and Executive and as further
amended by that certain Amendment to Employment Agreement dated as of
December 31, 2008 between the Company and Executive (collectively, the
“Agreement”).

WHEREAS, the Company and Executive desire to amend the Agreement to ensure that
the benefits to be provided by the Agreement comply with, or are exempt from,
the provisions of Section 409A (“Section 409A”) of the United States Internal
Revenue Code, as amended (together with the Department of Treasury regulations
and other guidance promulgated thereunder, the “Code”).

The parties further agree as follows:

1. Amendment to Section 1.4 of the Agreement. The period at the end of
Section 1.4 of the Agreement is hereby replaced with a semicolon and the
following language is hereby added to the end of Section 1.4 of the Agreement
following such semicolon:

“provided, however, that if the sixty (60)-day period begins in one taxable year
and ends in a second taxable year, such amounts shall be paid in the second
taxable year.”

2. Miscellaneous. The Agreement, as amended by this Amendment, shall remain in
full force and effect in accordance with the terms and conditions thereof. The
formation, construction, and performance of this Amendment shall be construed in
accordance with the laws of California, without regard to conflict of laws
principles. This Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. In the event of any
conflict between the original terms of the Agreement and this Amendment, the
terms of this Amendment shall prevail.

[Signature Page Follows]



--------------------------------------------------------------------------------

THE PARTIES TO THIS AMENDMENT HAVE READ THE FOREGOING AMENDMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AMENDMENT ON THE DATES SHOWN BELOW.

 

    EXECUTIVE Dated: November 6, 2012   By:  

/s/ DARREN RICHARDSON

    Darren Richardson   MAD CATZ, INC. Dated: November 6, 2012   By:  

/s/ ALLYSON EVANS

  Name:   Allyson Evans   Title:   Chief Financisl Officer   MAD CATZ
INTERACTIVE, INC. Dated: November 6, 2012   By:  

/s/ ALLYSON EVANS

  Name:   Allyson Evans   Title:   Chief Financisl Officer

 

2